Citation Nr: 1042513	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran's military occupational specialty was fire 
fighter, and he worked for 12 years post service as a welder.  

2.  The Veteran was exposed to asbestos on occasions fighting 
fires during his 2 years of active service, and for 12 years post 
service as a welder on nearly a daily basis.  

3.  The only competent evidence addressing the likely asbestos 
exposure to which any current asbestosis is linked, indicated a 
nexus to post service exposure.    


CONCLUSION OF LAW

Asbestosis was not incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran submitted his claim for service connection for 
asbestosis in March 2006.  The RO sent him a letter in April 2006 
which explained what was needed from him, how VA could help, what 
the evidence must show to support his claim, and how VA 
determines effective dates and disability ratings.  

The Veteran's service treatment records were obtained.  He 
submitted copies of private records.  A VA examination was 
conducted in June 2006 and a review in April 2007.  The claims 
folder contains medical opinions.  

No further notice or assistance to the Veteran with his claim is 
necessary.  

Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service treatment records do not include any references to or 
diagnosis of asbestosis.  Although acknowledging post service 
asbestos exposure, the Veteran contends he was exposed to 
asbestos in service which resulted in the later development of 
asbestosis.  

The Veteran's service personnel records including his DD Form 214 
reveal he was a fire fighter in service.  In his May 2006 
statement the Veteran reported he was exposed to asbestos in 
service in Vietnam and at Fort Rucker during crash and rescue 
operations, and from entering burning buildings.  

The Veteran submitted copies of pulmonary function testing, and a 
report of a chest X-ray from September 1994.  The X-ray report 
included the diagnostic impression that it was consistent with 
asbestosis.  

A VA examination was conducted in June 2006.  The Veteran 
reported he served as a fire fighter in Vietnam where he 
participated in search and rescue after helicopter crashes.  
While at Fort Rucker he participated in fighting four fires, 
during which the walls were ripped and asbestos insulation was 
exposed.  After service, he reported he was employed as a welder 
for 12 years, and that as a result of asbestos exposure in that 
occupation was advised to be screened for asbestosis.  He 
reported going to an industrial pulmonologist in Mississippi 
where asbestosis was diagnosed.  (This is understood to be a 
reference to the 1994 documents the Veteran submitted with his 
claim.)  He had also worked as a heavy equipment truck driver, 
and had a sixty pack year history of smoking.  Examination 
revealed his lungs were clear to auscultation and percussion with 
no wheezing, rhonchi or rales.  No adventitial sounds were heard.  
Pulmonary Function testing revealed severe air flow obstruction, 
and a mild restriction in lung volumes.  Chest X-rays revealed 
the lung fields were considered clear.  The diagnostic impression 
included the following:

Asbestosis, occupationally as a welder.  His exposure 
to asbestos described during his military service in 
my opinion was not sustained for a period of time, nor 
significant enough to have significant additional 
impact over that of his occupational exposure.  

Ongoing tobacco abuse was also noted.  

In April 2009, the VA physician who conducted the 2006 
examination reviewed the record and re-characterized her 
diagnoses in pertinent part to the following:

Asbestos, history of, exposure sporadic in the 
military, longer exposure in occupation as a welder.  
His chest x-ray shows no asbestos-related changes and 
his pulmonary function tests reveal severe airflow 
obstruction most likely secondary to longstanding 
tobacco abuse.  

Chronic obstructive pulmonary disease with severe 
airflow obstruction by pulmonary function tests most 
likely secondary to longstanding tobacco use disorder.  

On this record, it is not clear the Veteran actually has 
asbestosis.  Assuming he does, the only competent evidence 
addressing the mostly likely source of the Veteran's exposure to 
asbestos that produced asbestosis found it to be in his post 
service work as a welder.  There is an obvious logic to this, as 
the Veteran reported only 4 episodes of potential exposure in 
service at Fort Rucker structure fires, versus daily exposure for 
12 years post service as a welder.  (The potential for asbestos 
exposure during search and rescue following helicopter crashes is 
not obvious, but even assuming asbestos exposure in that context, 
it is insignificant compared to daily exposure as a welder for 
more than a decade.)  

Although VA manuals acknowledge that even brief asbestos exposure 
can subsequently cause asbestosis, the Veteran is not competent 
to offer an opinion as to the likely exposure that produced his 
disability.  That is a determination requiring medical expertise.  
The only medical opinion addressing the question, concluded any 
asbestosis was more likely the result of post service 
occupational asbestos exposure.  

As the greater weight of the evidence is against the conclusion 
the Veteran has asbestosis related to military service, a basis 
upon which to grant service connection has not been presented, 
and his appeal is denied.  

In reaching this decision, the Board also notes that the Veteran 
also has a diagnosis of chronic obstructive pulmonary disease.  
This, however, has been attributed to tobacco abuse, and current 
law prohibits compensation for disability attributable to use of 
tobacco products during service.  Thus, there would be no basis 
on this record for awarding service connection for chronic 
obstructive pulmonary disease.  


ORDER

Service connection for asbestosis is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


